       Case 4:14-cr-06034-WFN      ECF No. 54     filed 07/01/20   PageID.293 Page 1 of 2

                                                                                 FILED IN THE
                                                                             U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF WASHINGTON



 1                                                                       Jul 01, 2020
 2                                                                          SEAN F. MCAVOY, CLERK



 3
 4                              UNITED STATES DISTRICT COURT

 5                           EASTERN DISTRICT OF WASHINGTON
 6   UNITED STATES OF AMERICA,
                                                           No.     2:14-CR-6034-WFN-1
 7                               Plaintiff,
 8          -vs-                                           ORDER
 9   JOSHUA NICHOLAS HIGGINS,
10                               Defendant.
11
12         Pending before the Court is Defendant's Motion for Compassionate Release Pursuant
13   to 18 U.S.C. § 3582(c)(1)(A). Upon review, Defendant's request for compassionate release
14   is denied. Compassionate release allows early release of a defendant if they meet the
15   conditions set out in the statute. For a defendant to file a motion for compassionate release,
16   first he must exhaust their claim with the Bureau of Prisons. To exhaust his claim, Defendant
17   must make his request for compassionate release through the Bureau of Prisons. If denied,
18   he must follow the appellate procedure set out by the Bureau of Prisons. If after 30 days the
19   Bureau of Prisons does not file a claim on his behalf or otherwise respond to his request,
20   then he can directly petition the Court. Defendant represents that he made a request that was
21   denied. He indicates that he appealed the decision, but the Warden did not respond within
22   30 days. Accepting Defendant's representation as true, the Court turns to whether Defendant
23   is eligible for compassionate release.
24         Mr. Higgins must demonstrate that "(i) extraordinary and compelling reasons warrant
25   such a reduction; or (ii) the defendant is at least 70 years of age, has served at least 30 years
26   in prison, pursuant to a sentence imposed under section 3559(c) . . . and a determination has
27   been made by the Director of the Bureau of Prisons that the defendant is not a danger to the
28   safety of any other person or the community, as provided under section 3142(g)" 18 U.S.C.



     ORDER - 1
       Case 4:14-cr-06034-WFN        ECF No. 54     filed 07/01/20   PageID.294 Page 2 of 2




 1   § 3582(c)(1)(A).       As Defendant is not over 70 years old, he must demonstrate that
 2   extraordinary and compelling reasons warrant reduction. Defendant has not demonstrated
 3   extraordinary or compelling reasons to warrant reduction. Defendant argues that (1) his
 4   family needs him, including a very ill sister, (2) he is incarcerated in a hot spot for
 5   COVID-19, and (3) he suffers from heart arrythmia and limited lung capacity increasing his
 6   risk of complications were he to contract COVID-19. The Court recognizes that family
 7   members suffer when a person is incarcerated, but unfortunately this does not justify early
 8   release. The Court further recognizes that the pandemic has disproportionately affected
 9   Bureau of Prisons facilities, putting prisoners at risk of contracting the disease. Sadly, this
10   is a widespread issue, so does not represent an extraordinary reason. The pandemic
11   continues to worsen outside the prison system as well. Lastly, because Defendant presented
12   no evidence that his health issues increase his risk of death if he were to become infected.
13   Consequently, the Court cannot conclude that Defendant has presented extraordinary or
14   compelling reasons for release. The Court has reviewed the file and Motion and is fully
15   informed. Accordingly,
16              IT IS ORDERED that Defendant's Motion for Compassionate Release Pursuant to
17   18 U.S.C. § 3582(c)(1)(A), filed June 1, 2020, ECF No. 53, is DENIED.
18              The District Court Executive is directed to file this Order and provide copies to
19   counsel and pro se Defendant.
20              DATED this 1st day of July, 2020.
21
22
23                                                   WM. FREMMING NIELSEN
     06-26-20                                 SENIOR UNITED STATES DISTRICT JUDGE
24
25
26
27
28


     ORDER - 2
